Citation Nr: 0503039	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-08 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment for the cost of unauthorized medical 
services provided by a private medical facility on June 11, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970.


FINDINGS OF FACT

1.  The veteran was the recipient of Department of Veterans 
Affairs (VA) hospital, nursing home, or domiciliary care 
within the 24-month period precedent to the treatment 
rendered on June 11, 2002.

2.  In the context of advice from a VA nurse that the 
veteran's abdominal symptoms could be evidence of an 
aneurysm, a prudent layperson might reasonably expect that he 
or she should not delay in seeking medical attention.

3.  There is no evidence that the veteran had coverage under 
any medical care contract for payment or reimbursement in 
whole or in part for the treatment he received on June 11, 
2002.

4.  The veteran was not eligible for reimbursement for these 
expenses under 38 U.S.C.A. § 1728 (West 2002).


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the emergency treatment received by 
the veteran at a private facility on June 11, 2002, have been 
met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 17.1000-.1008 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) would first note that 
as this matter will be decided as a matter of law based on 
essentially undisputed facts, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) (VCAA) is arguably not applicable here.  The Board 
further notes that as a result of the Board's decision to 
grant the benefit sought, any failure to notify and/or 
develop the claim under the VCAA cannot be considered 
prejudicial to the veteran. 

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred at a private medical 
facility on June 11, 2002, in the amount of $243.  The Board 
observes that the Department of Veterans Affairs Medical 
Center (VAMC) in Columbia, South Carolina denied the 
veteran's claim for payment or reimbursement on the basis 
that he is not eligible under either the criteria set forth 
in 38 U.S.C.A. § 1728 (West 2002) or 38 U.S.C.A. § 1725 (West 
2002).

However, although the Board does not find that the veteran is 
eligible under the criteria set forth in 38 U.S.C.A. § 1728, 
38 U.S.C.A. § 1725 provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility for those veterans who 
are active Department health-care participants (enrolled in 
the annual patient enrollment system and recipients of 
Department hospital, nursing home, or domiciliary care under 
such system within the last 24-month period) and who are 
personally liable for such treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).  

Thus, the need for emergency treatment under 38 U.S.C.A. 
§ 1725 is not based on medical expert opinion but rather 
whether a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous.  
Here, in the context of advice from a VA nurse that the 
veteran's abdominal symptoms could be evidence of an 
aneurysm, the Board finds that a prudent layperson might 
reasonably expect that he or she should not delay in seeking 
medical attention.  The Board also notes that treatment 
records in the claims file reflect that the veteran regularly 
obtained treatment at the VA and had done so within a 24-
month period of the private medical treatment in question.

The Board further notes that there is no evidence that the 
veteran had coverage under any medical care contract for 
payment or reimbursement in whole or in part for the 
treatment received on June 11, 2002.  

Therefore, since the veteran was the recipient of VA medical 
care within the 24-month period precedent to the treatment 
rendered on June 11, 2002, he could have reasonably expected 
that he should not delay in seeking medical attention based 
on the advise of a VA nurse, there is no evidence that the 
veteran had coverage under any medical care contract for 
reimbursement for the treatment he received, and he was not 
eligible for payment of his expenses under 38 U.S.C.A. 
§ 1728, the Board finds that the veteran is probably eligible 
for reimbursement of these expenses under 38 U.S.C.A. § 1725.  


ORDER

Entitlement to the reimbursement for the expenses associated 
with the emergency treatment received by the veteran at a 
private facility on June 11, 2002 is granted. 


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


